UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT
                                      _____________

                                              No. 12-2548
                                             _____________

                                 UNITED STATES OF AMERICA,
                                                  Appellant

                                                     v.

          HARRY KATZIN; MICHAEL KATZIN; MARK LOUIS KATZIN, SR.


PRESENT: McKEE, Chief Judge, RENDELL, AMBRO, FUENTES, SMITH,
FISHER, CHAGARES, JORDAN, HARDIMAN, GREENAWAY, JR., VANASKIE,
SHWARTZ and VAN ANTWERPEN1 Circuit Judges

                                                 ORDER

      A majority of the active judges having voted for rehearing en banc in the above

captioned case, it is ordered that the petition for en banc rehearing is GRANTED. The

Clerk of this Court shall list the case for rehearing en banc May 28, 2014. The opinion

and judgment entered October 22, 2013 are hereby vacated.

                                                                   By the Court,


                                                                     /s/ Theodore A. McKee
                                                                       Chief Circuit Judge

Dated:           December 12, 2013
ARL/cc:          EM; TMZ; RAZ; TAD; WAD; RCC; CNC;
                 NW; BEW; SJR; WJW; HMF; MH; PG

      1
          Will participate as a member of the en banc court pursuant to 3d. Cir. I.O.P. 9.6.4.